IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


S.P.,                                    : No. 803 MAL 2016
                                         :
                    Petitioner           :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
B.S.,                                    :
                                         :
                    Respondent           :


                                    ORDER



PER CURIAM

        AND NOW, this 22nd day of December, 2016, the Petition for Allowance of

Appeal is DENIED.